Mr. Justice Musser
specially concurring:'
I agree with the conclusion reached by the court because a statutory appeal could have been taken as shown by the opinion. This being so, the writ of certiorari should have been quashed. This would be true no matter whether an appearance bond could be required of the defendant or not. When it was determined that an appeal could have been taken, it was not necessary to determine anything more. For that reason, I refrain from 'expressing an opinion concerning the ■ power of the court'to require a bond, other than the appeal bond provided by statute, except to say, in view of the fact that the majority of the court have expressed an opinion, that it is probable that the situation is one to be met by the legislature and not by a court.